Title: To James Madison from James Leander Cathcart, 19 October 1803
From: Cathcart, James Leander
To: Madison, James


					
						Sir
						Gibraltar Octr. 19th. 1803.
					
						I have the honor to inform you that I proceed to Leghorn  in the Syren the first westerly wind.  I have given Mr. Lear every information in my power, & will dispatch the Syren from Leghorn to Algiers with the Consular present with the greatest dispatch.
						Peace is concluded between the United States & Morocco, for the particulars, of which I refer you to Comodore Prebble & Col. Lear & remain with respectful esteem Sir, Yr. Obnt. Servt.
					
						James Lear. Cathcart
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
